4/1/2015                                                                       TDCJ Offender Details

                                                                                                       TDCJ Home              New (Mender Search
 Hiw^t«ijag^JMHJJrfJIAI»PWimJMJ




   Offender Information Details
     Return to Search list




   SID Number:                                                             05275472

   TDCJ Number:                                                            01857334

   Name:                                                                   PAGE.JAMES MICHAEL

   Race:                                                                   B

   Gender:                                                                 M

   DOB:                                                                    1976-10-27

   Maximum Sentence Date:                                                  2017-11-24

   Current Facility:                                                       STILES

   Projected Release Date:                                                 2017-11-24

   Parole Eligibility Date:                                                2013-06-22

   Offender Visitation Eligible:                                           YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at this time.

   Scheduled Release Type:                                             Will be determined when release date is scheduled.

   Scheduled Release Location:                                         Will be determined when release date is scheduled.




       Parole Review Information

   Offense History:
       Offense                   /•%**-„„.»               Sentence               _       ,       Case      Sentence (YY-MM-
        Date                                                Date                             J    No.            DD)
     • 1994-06-27               BURGVEH                    1998-07-24          ANDERSON          23648             10-00-00

       1993-09-12               AGG ASLT                   1998-07-24          ANDERSON          23485             10-00-00


http://offender.tdcj. state.tx.us/OffenderSearch/offenderDetail.action?sid=05275472                                                                1/2
4/1/2015                                                                      TDCJ Offender Details

                          POSS CONT SUB 4-
   I 2012-11-24                 200G
                                                           2013-04-18 ^         HOUSTON       13CR009    5-00-00



                                                                                   SAN
      2010-08-18              POSS MARIJ                   2013-05-03                           10,606   180 Days
                                                                                 JACINTO




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(d>_tdci.texas.aov. This information is made available to the public and law
   enforcement in the interest of public safety Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender.tdcj. state.tx.us/OffenderSearch/offenderDetail.action?sid=05275472                                 2/2